 In the Matterof THE HARRISONSTEEL CASTINGS COMPANYandAMERI-CAN FEDERATION OF LABORCase No. 11-R-8w6.Decided August 28, 1945Mr. Carl Wilde,of Indianapolis,Ind., andMr. Lee Whitehall,ofAttica, Ind., for the Company.Messrs. Hugh GormleyandLloyd A. Thrush,of Indianapolis,Incl.,for the Union.Miss RuthE. Bliefiield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed-by the American Federationof Labor, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Harrison Steel Castings Company,' Attica, Indiana, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Clifford L. Hardy, TrialExaminer.Said hearing was held at Attica, Indiana, on June 5, 1945.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Harrison Steel Castings Company, an Indiana corporation, isengaged at its plant in Attica, Indiana, in the manufacture of steelIThe nameof the Companyappears in the caption and body of the Decision as it wasamended at the hearing.63 N. L.R B, No. 93.585 586DECISIONS OF NATIONALLABOR RELATIONS BOARDcastings for use in railroad and tractor equipment.Approximately40 percent of the raw materials purchased' by the Company, whichamount to more than $200,000 annually, is shipped from points out-side the State of Indiana, and more than 75 percent of the Company'sfinished products, which amount to more than $400,000 annually, isshipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONINVOLVEDThe American Federation of Labor is a labor organization admit-ting to membership employees of the Company.III.TILE QUESTION CONCERNING REPRESENTATIONOn or about April 7, 1945, the Union requested the Company torecognize it as the exclusive bargaining representative of the pro-duction and maintenance employees.The Company, however, re-fused to grant such recognition until the Union has been certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of-the Act.IV. TILE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance employees,,including truck drivers, but excluding employees in the storeroom,plant-protection department and cafeteria, the nurses, office and cleri-cal employees, sub-foremen, foremen, and all or any other supervisoryemployees.The Company contends that the unit should be broaderin scope and seeks the inclusion of the storeroom, plant-protection andcafeteria employees, the nurses, and the sub-foremen.Storeroom employees-TheCompany has one storeroom in whichare employed 8 to 10 people, under the supervision of the chief store-keeper, who is excluded as a supervisory employee.These employeesspend most of their time issuing, on requisition, stores and suppliesto production and maintenance employees, and keeping records of2The Field Examiner reported that the Union submitted 240 authorization cards, 235of which bore the names of persons listed on the Company's pay roll of May 5, 1945, con-taining the names of 776 employees in the appropriate unit,and that,of these cards, 9were dated February 1945, 149 were dated March 1945,52 were dated April 1945,12 weredated May 1945,and 18 were undated. THE HARRISON STEEL CASTINGS COMPANY587the supplies issued and on hand.They also unload and unpack sup-plies but do no handle the loading or packing of finished productsof the Company.The Union contends that these employeesare cleri-cal employees who act in a supervisory capacity with relation to thematerial in the storeroom, and that it has not attemptedto organizethese employees since they would come under the jurisdiction of an"officeworkers union."We find no merit in these contentions.Theinterests and duties of these employees are clearly aligned with thoseof the production and maintenance employees.Moreover, the workperformed by these employees is similar to that usually performed byfactory clericals, whom we include in a unit ,f production and main,tenance employees in the absence of an agreement among the partiesto exclude them.'We note also that in three previous elections, oneof which was directed by the Board,' these employees were includedin the same unit with production and maintenance employees.Underall the circumstances we shall include the storeroom employees in theappropriate unit.Plant-protection, employees-TheCompany employs 13 guards.These employees are armed, uniformed, and deputized.We shall, inaccordance with our usual policy, exclude the plant-protection em-ployees from the unit .5Cafeteria employees-TheCompany employs approximately 19employees, in the cafeteria, who are classified as cooks, counter wash-ers, and cashiers.These employees perform the usual duties of cafe-teria employees.Since the sole labor organization involved hereindoes not seek to represent these employees, and since their duties andinterests are not similar to those of production and maintenance em-ployees, we shall exclude the cafeteria employees from the appropriateunit.'Nurses-TheCompany employs three practical nurses.The nursesare located in the cafeteria building.Their duties are to minister tothe needs of injured employees in the plant, and, when necessary, tonotify the doctor, or see to it that the injured employee is sent to.the doctor.Inasmuch as the nurses are not engaged in productionor maintenance work, and in view of the specialized character of theirservices, we shall exclude them from the unit.,Sub-foremen-TheCompany employs a group of employees listedon its records as sub-foremen.$The treasurer and secretary, and the3 SeeMatter of Rockford Screw ProductsCo , 62 N L R B 14304 SeeMatter of The Harrison Steel Castings Company,19 N L R B 323sSeeMatter of Kelsey-Hayes Wheel Company,62 N L R B 421,Matter of Bethlehem-Fairfield Shipyard Inc,61 N L R B 9016 SeeMatter of Standard Oil Company of California,58 N L.R. B 560;Matter ofServel,Inc,58 N L. R B 5Matter of Boston Edison Company,51N L R B 118.The record does not indicate the number of employees in this classification. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDworks manager of the Company,both testified that the title "sub-foreman"was a misnomer with respect to these employees in thatthey had no power to hire,discharge,or discipline employees, andthat their recommendations with respect to disciplining of employeescarry no more weight than those of any other experienced employeesin the plant.These employees perform regular production tasks, dono planning of work, and act as group leaders in the direction of thework of small groups of employees. Since these employees are notsupervisors within the customary definition of that term;we shallinclude the sub-foremen in the unit.We find that all production and maintenanceemployees,includingtruck drivers,storeroom employees and sub-foremen,but excludingemployees in the plant-protection department and cafeteria, thenurses, office and clerical employees,foremen,and all or any othersupervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.While the record is not too clear, it appears that there was somequestion concerning certain part-time and temporary employees ofthe Company.There are approximately seven high school studentsemployed by the Company during the summer months, who are evi-dently planning to return -to school when school vacation ends in thefall.Since these employees have no expectancy of permanent em-ployment with the Company at the present time, we find that they areineligible to participate in the election.One of the Company's employees has been working part-time forthe past 3 years.He spends 4 to 5 hours each working day in thefoundry, and is regularly employed by the United States Governmentas a mail carrier.The Union objects to his participation in theelection on the ground that he has no permanent interest in hours,wages, and working conditions of employees in the unit sought.Wedo not agree.Since this employee is a regular part-time employeewho works a substantial number of hours a week for the Company,we find that he has a substantial interest in the conditions of employ- THE HARRISON STEEL CASTINGS COMPANY '589meat, and we shall, therefore, permit him to participate in the elec-tion.9DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, 'Section 9, of National LaborRelations Board Rules and Regulations-Series B, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The HarrisonSteel Castings Company, Attica, Indiana, an election by secret ballotshall'be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including the regular part-timeemployee, and employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any wholave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not 'they desire to be represented by the American Federation ofLabor, for the purposes of collective bargaining.°SeeMatter of Wagner Folding Box Corporation,49 N L R. B. 346.